IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00201-CV

JOSE SANCHEZ,
                                                              Appellant
v.

ANITA PIAZZA RIOS STEM,
                                                              Appellee



                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2015-138-4


                           MEMORANDUM OPINION

       The Clerk of this Court notified Appellant by letter dated July 7, 2016 to

Appellant’s counsel of record that the clerk’s record in the above cause had apparently

not been filed because Appellant had failed to pay or make arrangements to pay the

clerk’s fee for preparation of the record. Appellant was further notified that if he desired

to proceed with this appeal, he must pay or make arrangements to pay the clerk’s fee and

notify this Court of the actions taken within 21 days after the date of this letter. Appellant

was warned that if he failed to do so, this appeal might be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days have passed, and we have not

been notified that Appellant has paid or made arrangements to pay the clerk’s fee.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 10, 2016
[CV06]




Sanchez v. Stem                                                                        Page 2